DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application is acknowledged as a Continuation of S.N. 16/719302 (now US Patent No. 11,157,018).  Claims 1-22 are pending.
2.	The IDS filed 9/15/21 has been considered.  The cited documents were made of record in the parent application (supra).
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claim 14, “the selecting …” lacks antecedence since there is no previous recitation of a step of selecting in base claim 1 or either intervening claims 9 and 11 (see claim 13 which provides support for this step).
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.1	Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,545,510. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the application are set forth in the reference/patent claims.  Taking application claim 1 as exemplary, the application claim is shown on the left and the reference claim (patent claim 1) is shown on the right with the common limitations underlined and any differences shown in bold.
A method of assigning a fleet of driverless vehicles to a plurality of parking locations for parking vehicles of the fleet, the method comprising: identifying, by one or more processors, locations of the vehicles of the fleet; identifying, by the one or more processors, a subset of the vehicles of the fleet not already located at one of the plurality of parking locations; determining, by the one or more processors, at least one assignment assigning each vehicle of the subset to a respective assigned parking location of the plurality of parking locations; determining, by the one or more processors, a total cost for the at least one assignment by determining a cost value for each of a plurality of factors; and sending, by the one or more processors, the at least one assignment to the fleet based on the total cost.






A method of assigning a fleet of driverless vehicles to a plurality of parking locations for parking vehicles of the fleet, the method comprising: identifying, by one or more processors, locations of the vehicles of the fleet; identifying, by the one or more processors, a number of available spaces at each of the plurality of parking locations; identifying, by the one or more processors, a subset of the vehicles of the fleet not already located at one of the plurality of parking locations; determining, by the one or more processors, at least one assignment assigning each vehicle of the subset to a respective assigned parking location of the plurality of parking locations based on the numbers of available spaces and the identified locations of the subset; determining, by the one or more processors, a total cost for the at least one assignment by determining a cost value for each of a plurality of factors including how quickly the vehicles of the subset are able to reach the respective assigned parking locations; and sending, by the one or more processors, the at least one assignment to the fleet based on the total cost.

As shown above, all of the limitations of the application claim are found in the reference/patent claim and is thus anticipated or made obvious in view thereof. The remaining claims were compared in a similar manner and correspond as follows (app/pat): 2/2; 3/1; 4/3; 5/4; 6/5; 7/6; 8/7; 9/8; 10/9; 11/10; 12/11; 13/12; 14/13; 15/14; 16/15; 17/16; 18/17; 19/1; 20/6; 21/5; 22/1.
	4.2	Claims 1, 2, 5 and 12 are further rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8 and 11 of U.S. Patent No. 11,157,018. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the application are set forth in the reference/patent claims.  Taking application claim 1 as exemplary, the application claim is shown on the left and the reference claim (patent claim 2, which incorporates the subject matter of base claim 1) is shown on the right with the common limitations underlined and any differences shown in bold.
A method of assigning a fleet of driverless vehicles to a plurality of parking locations for parking vehicles of the fleet, the method comprising: identifying, by one or more processors, locations of the vehicles of the fleet; identifying, by the one or more processors, a subset of the vehicles of the fleet not already located at one of the plurality of parking locations; determining, by the one or more processors, at least one assignment assigning each vehicle of the subset to a respective assigned parking location of the plurality of parking locations; determining, by the one or more processors, a total cost for the at least one assignment by determining a cost value for each of a plurality of factors; and sending, by the one or more processors, the at least one assignment to the fleet based on the total cost.











A method of assigning a fleet of driverless vehicles to a plurality of parking locations for parking vehicles, wherein each location of the plurality of parking locations is associated with a set of service capabilities, the method comprising: identifying, by one or more processors, locations of the vehicles of the fleet; identifying, by the one or more processors, a number of available spaces at each of the plurality of parking locations; identifying, by the one or more processors, a subset of the vehicles of the fleet not already located at one of the plurality of parking locations; identifying, by the one or more processors, a first vehicle of the subset in need of a first service; assigning the first vehicle to a first location of the plurality of parking locations based on the first service and the set of service capabilities associated with the first location; after assigning the first vehicle, removing the first vehicle from the subset; determining, by the one or more processors, at least one assignment assigning each vehicle of the subset to a respective assigned parking location of the plurality of parking locations based on the numbers of available spaces and the identified locations of the subset; and sending, by the one or more processors, the at least one assignment to the fleet                    …further comprising, determining a 
total cost for the at least one assignment by determining a cost value for each of a plurality of factors, and wherein sending the at least one assignment is based on the total cost.
	As shown above each of the limitations of the application claim are found in the reference claim except for the language shown in bold which is implied since the determined parking assignments are relative to the plurality of vehicles of the fleet and the determining of the total cost would have necessarily been likewise performed by one or more processors since each of the other steps are performed by one or more processors.  Thus, the application claim is anticipated by or made obvious in view of the reference claim.  The remaining claims noted above were compared in a similar manner and correspond as follows (app/pat): 2/8; 5/1; 12/11.
5.	Claims 1-22 are distinguishable over the prior art of record.  As per claim 1, the claim includes distinguishable elements of at least US Patent No. 10,545,510 such as identifying a subset of a fleet of driverless vehicles not already located at one of a plurality parking locations, determining a total cost for the at least one assignment by determining a cost value for each of a plurality of factors; and sending the at least one assignment to the fleet based on the total cost.  Dependent claims 2-22 are distinguishable for at least the same reasons. 
6.	An updated search of the prior art was conducted but did not produce any references more relevant than those already made of record.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661